Citation Nr: 1042022	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  05-22 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to 
include degenerative joint disease and degenerative disc disease 
of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 
1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which declined to reopen the Veteran's previously denied 
claim of entitlement to service connection for a low back 
disability.  A timely appeal was noted from that decision.

A hearing on this matter was held before the undersigned Veterans 
Law Judge sitting at the RO on October 31, 2007.  A copy of the 
hearing transcript has been associated with the file.

In March 2008, the Board granted the application to reopen the 
previously denied claim, and remanded the merits of this issue to 
the RO (via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the case is back before the Board for further 
appellate action.


FINDING OF FACT

A clear preponderance of the evidence is against a finding that 
the Veteran's low back disability, to include degenerative joint 
disease and degenerative disc disease of the lumbar spine had its 
onset in service or is otherwise related to the Veteran's 
military service.  Degenerative joint disease was not exhibited 
within the first post service year.  




CONCLUSION OF LAW

A low back disability, to include degenerative joint disease and 
degenerative disc disease of the lumbar spine, was not incurred 
or aggravated in service, and degenerative joint disease may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103, 5103(A), 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated June 2004, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim for 
service connection; information and evidence that VA would seek 
to provide; and information and evidence that the Veteran was 
expected to provide.  In March 2006, the Veteran was notified of 
the way initial disability ratings and effective dates are 
established. 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with his 
claim.  Additional records were requested and obtained pursuant 
to the 2008 Board Remand and an examination and opinion were 
obtained.  The Board is satisfied there was substantial 
compliance with its remand orders.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The duties to notify and assist have been met.



Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, if a chronic disease, such as degenerative joint 
disease, becomes manifest to a degree of 10 percent within one 
year from the date of termination of service, such disease shall 
be presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption does not apply in the present 
case, as the Veteran's degenerative joint disease was not 
diagnosed until many years after discharge, as discussed below.

The Veteran has been diagnosed with degenerative joint disease 
and degenerative disc disease of the lumbar spine, which he 
attributes to three events in service: falling from monkey bars 
during basic training; an unspecified period of acute back pain 
while serving in Germany; and a rocket attack in Vietnam.  The 
Veteran asserts that the concussion from the rocket attack caused 
him to impact a wall and injured his spine. 

Review of the Veteran's service treatment records shows no 
evidence of a spine abnormality upon service entry in October 
1967.  The Veteran also denied recurrent back pain on his 
concurrent Report of Medical History.  He did report a recent car 
accident with head injury in May 1967, with no sequelae.  In 
January 1968, however, the Veteran reported that his back hurt 
"due to old injury, "  and a history of car accident was noted.   
The Veteran "was told to have something related to his 
vertebrae"  after his car accident.  The diagnosis was muscle 
spasm.  In September 1968, while serving in Germany, the Veteran 
"complain[ed] of back pain which he has had before."  He had a 
"significant [lumbosacral] strain for 1 [week] but long 
[history] of intermittent pain."  On physical examination, there 
was paraspinous muscle spasm, decreased rating of motion, 
"obvious" painful motion, and a positive straight leg raising 
test.  The impression was "moderate [lumbosacral] strain."  

The Veteran reported back pain again in August 1969, this time 
while serving in Vietnam.  He "gave a history of [low back pain] 
intermittent since 1967 car accident when he was told something 
about a 'disc.'"  X-rays were normal.  On physical examination, 
there were no neurological deficits, negative straight leg 
raising tests, and normal range of motion.  There was "slight 
tenderness" of the paralumbar muscles [without] spasm."  The 
impression was chronic low back sprain.  

A Veteran is afforded a presumption of sound condition upon entry 
into service, except for any defects noted at the time of entry 
examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This 
presumption may be rebutted by clear and unmistakable evidence 
that a disability existed prior to service and was not aggravated 
by service.  VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 
116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 
(1993).  See also Monroe v. Brown, 4 Vet. App. 513, 515 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 
3.304(b).  
The Board finds that the presumption of soundness has not been 
rebutted in this particular case, despite the Veteran's 
statements to military clinicians that his back pain had begun 
after his preservice motor vehicle accident.  Although the 
Veteran is competent to report symptoms of back pain, he is not 
competent to diagnose a disease or opine as to its etiology.  In 
the absence of medical evidence clearly and unmistakably showing 
that his lumbosacral strains predated his service, the Veteran's 
reports of a preservice back injury are insufficient to rebut the 
presumption of soundness.  

On discharge examination in August 1971, no spine abnormalities 
were noted, and the Veteran did not report chronic back pain.  

The post-service medical evidence of record shows no evidence of 
treatment for back pain until approximately 1998, when the 
Veteran reported a history of back injuries in service and a 
continuity of symptomatology since then.  The Veteran asserts 
that metal shards were seen on X-ray during employment physicals 
during the 1970s, which he claims were a result of the Vietnam 
rocket attack; however, attempts to gather records from the 
facilities identified by the Veteran were unsuccessful.  Review 
of the clinical notes of record show that the Veteran has advised 
his treatment providers that he injured back during service, with 
the exception of a May 2004 clinical note, in which the Veteran 
stated that his low back pain had an onset 8 years prior, in 
1996.  Multiple X-rays and MRIs conducted throughout the course 
of the appeal have shown no evidence of retained metallic 
fragments, other foreign bodies, or old fracture.  

The Veteran was afforded a VA orthopedic examination in April 
2010.  The Veteran's reports of in-service back injuries were 
noted and discussed, as were his allegations of continuity of 
symptomatology since service.  On physical examination, a normal 
gait was noted.  There was straightening of the lumbar lordosis.  
There was no tenderness on palpation of the spine or paraspinal 
musculature.  Range of motion testing showed little limitation, 
although there was some painful motion.  Reflex and sensation 
testing were normal.  The examiner reserved an opinion on the 
etiology of the Veteran's degenerative joint disease and 
degenerative disc disease until he had an opportunity to review 
the claims folder.  The examiner submitted an addendum in May 
2010, indicating that the claims folder had been reviewed.  The 
in-service notations of back strains in 1968 and 1969 were noted.  
The examiner found that those injuries "appeared to be soft 
tissue injuries."  His present diagnoses, however, were 
"degenerative in nature representing the wear and tear of the 
aging process.  Therefore it is less likely than not that the 
current back condition is related to service."  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

The VA examiner reviewed the entire claims file and included a 
synopsis of the veteran's medical history.  The VA opinion is 
factually accurate, fully articulated, and contains sound 
reasoning; it is clearly more probative than the remaining 
evidence of record.  Therefore, the VA opinion is afforded 
significant probative value.  

Upon review, the Board finds that the medical evidence of record 
is against a finding that the Veteran's current low back 
disability is related to his service.  Although the Veteran was 
treated for lumbosacral strain during service, there was no 
evidence of an abnormality of the spine or soft tissues of the 
back at service discharge.  The medical evidence of record does 
not show treatment for a low back disability until 1998, many 
years after the Veteran's service.  Such a lapse in time is a 
factor for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Although 
the Veteran has reported in-service back injuries to his treating 
physicians, none of them have provided an opinion related his 
current low back disability to his service.  The VA examiner 
found that the Veteran's degenerative joint disease and 
degenerative disc disease of the lumbar spine could not have 
resulted from his in-service lumbosacral strain, since that was 
an injury of the soft tissues, and degenerative changes are 
likely due to the aging process.  The examiner is a medical 
doctor and competent to render an opinion in this matter; 
moreover, his opinion is reasonably based on a review of the 
claims folder, including the Veteran's service treatment records, 
a physical examination of the Veteran, and the lay evidence 
concerning continuity of symptomatology since service.  The Board 
thus finds that the examination report is of significant 
probative value here.

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran as to in-service incurrence of his 
disorder and continuity of symptomatology from service.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(noting competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his back pain in service.  Layno; 
38 C.F.R. § 3.159(a)(2).  However, he is not competent to 
diagnose chronic residuals of lumbosacral strain, or render an 
opinion as to the cause or etiology of his current low back 
disability, because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board finds that the Veteran's allegations of a 
continuity of symptomatology since service are not consistent 
with the evidence of record.  There is no mention of spinal 
abnormalities or other complaints referable to the back on the 
Veteran's separation examination.  Although he has stated that he 
had low back pain since service, there is no evidence of post-
service clinical treatment for such symptoms for over 15 years 
after his discharge from service.  No X-ray or MRI taken during 
the development of this claim has shown any retained foreign 
bodies, despite the Veteran's claims that metal shards were found 
near his spine on two separate occasions in the 1970s.  The Board 
does not find it likely that the Veteran's in-service soft tissue 
injuries resulted in chronic spine pathology that went unnoticed 
on the separation examination, or that any foreign metallic 
bodies were retained that are not visible on X-ray or MRI.  The 
Veteran is also not a reliable historian, since he mentioned 
several times during service that his back had hurt him since his 
preservice motor vehicle accident, yet during the course of the 
appeal he denied ever having a back injury that predated his 
service.  After weighing the lay and medical evidence, the Board 
finds that the lay evidence as to in-service incurrence and 
continuity of symptomatology lacks credibility and is therefore 
of limited probative value here.

The Board is charged with weighing the positive and negative 
evidence; resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the service treatment records, the medical opinions and 
the lay evidence presented by the Veteran, the Board finds that 
the negative evidence is more persuasive and of greater probative 
value.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran has a low back disability that is 
causally related to active service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disability, to include 
degenerative joint disease and degenerative disc disease of the 
lumbar spine, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


